DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on September 13, 2021, claims 1-7 have been canceled.  Claims 8-15 are new.  Accordingly, claims 8-15 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on September 13, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated May 24, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of track receptacles recessed into the sole surface” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  The application as originally filed appears to only disclose track receptacles extending from a sole surface (i.e., sole surface (6)), not being recessed therein.  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302, 303, 304, 305, 314, 316, and 326 as depicted in Fig. 6.  
The drawings are further objected to because the reference characters and lead lines in Figs. 1-6 are not sufficiently black, dense and dark, and uniformly thick and well-defined.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification – Disclosure
The amendment filed September 13, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
At [0029], “a flat or planar sole surface” was not described in the application as originally filed.  The terms “flat” or “planar” do not appear in the original specification.
At [0031], “the rail cushion track may include multiple track receptacles which recess or extend into the sole surface” was not described in the application as originally filed.  The terms “recess” or “extend” do not appear in the original specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because at [0031], Fig. 4A should be described as being the “filled” version, and Fig. 4B should be described as being the “unfilled” version.  Examiner notes that in the same paragraph, the structure of Fig. 4A is referred to and is further illustrated as having he cushioning inserts placed therein (i.e., filled), while the structure of Fig. 4B is depicted as being unfilled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 15 recites “a plurality of track receptacles recessed into the sole surface”.  The application as originally filed appears to only disclose track receptacles extending from a sole surface, not being recessed therein.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the rail cushion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is meant to refer back to “a rail cushion track” of claim 8 or refer to some other newly introduced structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as referring back to the rail cushion track of claim 8. 
Claim 10 further recites the limitation “the plurality of track rails” at line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is meant to refer back to the “track rail” introduced at line 1 of the same claim or refer to a plurality of some other newly introduced structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 10 further recites the limitation “wherein the plurality of track receptacles of the rail cushion engage the track rail to secure the plurality of track rails to the shoe sole” at lines 2-4.  It is unclear how the track receptacles secure the plurality of trails to the shoe sole.  The lack of clarity in the limitation is further compounded by the issues surrounding the terms “rail cushion” and “plurality of track rails” as previously discussed 
Claim 11 recites the limitation “a plurality of receptacle connectors connecting the plurality of track receptacles in the rail cushion track”.  It is unclear as to what the plurality of track receptacles are being connected (e.g., the sole surface, the track rail, each other, etc.).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 12-13 are similarly rejected for being dependent on a rejected claim.
Claim 14 recites the limitation “further comprising a plurality of track receptacle groups including a track wall extending from the sole surface of the shoe sole” at lines 1-2.  It is unclear if each of the plurality of track receptacle groups includes a track wall, or if the shoe sole structure includes a track wall.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 15 (claims 10-12 and 15 as best can be understood), are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222332 to Greene et al. (hereinafter, “Greene”) in view of US 2019/0053567 to Thomas (hereinafter, “Thomas”).
Regarding claim 8, Greene teaches a shoe sole structure for a shoe (See Greene Figs. 4A-4C; Abstract), comprising: a shoe sole comprising: a sole surface (See Fig. 4A; shoe sole having surface (416)): a rail cushion track on the sole surface (See Fig. 4A; plurality of lugs, outsole elements, and inserts on sole surface), the rail cushion track comprising: a plurality of track receptacles (outsole elements (420)) each comprising: a track receptacle bottom (See annotated Fig. 4B of Greene below; bottom of outsole element); a track receptacle wall extending from the track receptacle bottom (See annotated Fig. 4B of Greene below; wall extending up from bottom of outsole element); a track receptacle interior formed by the track receptacle bottom and the track receptacle wall, the track receptacle interior having a receptacle opening (See annotated Fig. 4B of Greene below; the bottom and wall of the outsole element at least partially form an interior space that may be occupied by the track rail and insert; the interior space includes an opening proximate the insert in annotated Fig. 4B); and an insert configured for insertion through the receptacle opening into the track receptacle interior (insert (454) is capable of being inserted through the receptacle opening into the interior space).

    PNG
    media_image1.png
    285
    542
    media_image1.png
    Greyscale

Annotated Fig. 4B of Greene
That said, although Greene teaches an insert, Greene does not explicitly teach the insert being a cushioning insert and is instead silent as to what material the insert is made.
However, Thomas, in a related shoe sole having cushioned inserts art, is directed to an article of footwear having removable cushioned bulge attachments positionable on the ground-facing surface of the footwear sole (See Thomas, Fig. 1A).  More specifically Thomas teaches a cushioning insert (bulges (20) may be gel filled cushions with an outer surface made of plastic; See Thomas, [0034]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to utilize the gel filled cushion material of Thomas as the material of choice for forming the existing inserts disclosed by Greene.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to utilize the gel filled 
Regarding claim 9, the modified footwear of Greene (i.e., Greene in view of Thomas as described above with respect to claim 8) further teaches wherein each of the plurality of track receptacles is square (See Greene, Fig. 4A; outsole elements (420) are square inasmuch as Applicant’s receptacles are square; See Green, [0047]).
Regarding claim 10, the modified footwear of Greene (i.e., Greene in view of Thomas as described above with respect to claim 8) further teaches a track rail extending from the sole surface of the shoe sole (See Greene, Fig. 4A and annotated Fig. 4B of Greene above; flanged head of lugs (418) extending from sole surface form a track rail) and wherein the plurality of track receptacles of the rail cushion engage the track rail to secure the plurality of track rails to the shoe sole (See annotated Fig. 4B of Greene above; outsole elements, i.e., track receptacles, are secured to the shoe sole via flanges heads of lugs forming the track rail).
Regarding claim 11, the modified footwear Greene (i.e., Greene in view of Thomas as described above with respect to claims 8 and 10) further teaches a plurality of receptacle connectors connecting the plurality of track receptacles in the rail cushion track (See Greene, Fig. 4A and annotated Fig. 4B of Greene above; necks of lugs (418) are used to connect the outsole elements, i.e., track receptacles, with the shoe sole).
Regarding claim 12, the modified footwear of Greene (i.e., Greene in view of Thomas as described above with respect to claims 8 and 10) further teaches wherein the cushioning insert comprises a plastic gel cushion bubble (the insert of Greene as modified by Thomas is a gel filled cushion with an outer surface made of plastic; See Thomas, [0034]).
Regarding claim 15, Greene teaches a shoe sole structure for a shoe (See Greene Figs. 4A-4C; Abstract), comprising: a shoe sole comprising: a sole surface (See Greene, Figs. 4A; surface of sole formed by outermost surfaces of flanged heads of the plurality lugs (418)); a rail cushion track on the sole surface (See Fig. 4A; plurality of outsole elements and inserts on sole surface, i.e., outermost surface of lugs), the rail cushion track comprising: a plurality of track receptacles recessed into the sole surface (outsole elements (420); portion of outsole elements are recessed below outermost surface of lugs (418); See Greene, Fig. 4B), each of the plurality of track receptacles comprising: a track receptacle bottom (See alternative annotated Fig. 4B of Greene below; bottom of outsole element); a track receptacle wall extending from the track receptacle bottom (See alternative annotated Fig. 4B of Greene below; wall extending up from bottom of outsole element); a track receptacle interior formed by the track receptacle bottom and the track receptacle wall, the track receptacle interior having a receptacle opening (See alternative annotated Fig. 4B of Greene below; the bottom and wall of the outsole element at least partially form an interior space that may be occupied by the lug and insert; the interior space includes an opening proximate the insert in alternative annotated Fig. 4B); and an insert configured for insertion through the receptacle opening into the track receptacle interior (insert (454) is capable of being inserted through the receptacle opening into the interior space).

    PNG
    media_image2.png
    285
    542
    media_image2.png
    Greyscale

Alternative Annotated Fig. 4B of Greene
That said, although Greene teaches an insert, Greene does not explicitly teach the insert being a cushioning insert and is instead silent as to what material the insert is made.
However, Thomas, in a related shoe sole having cushioned inserts art, is directed to an article of footwear having removable cushioned bulge attachments positionable on the ground-facing surface of the footwear sole (See Thomas, Fig. 1A).  More specifically Thomas teaches a cushioning insert (bulges (20) may be gel filled cushions with an outer surface made of plastic; See Thomas, [0034]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to utilize the gel filled cushion material of Thomas as the material of choice for forming the existing inserts disclosed by Greene.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to utilize the gel filled cushion material of Thomas as the material of choice for forming the existing inserts disclosed by Greene for the purpose of providing additional cushioning to the footwear .
Claim 13, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Thomas as applied to claims 8 and 10 above, and further in view of US 2007/0283595 to Bright (hereinafter, “Bright”).
Regarding claim 13, although the modified footwear of Greene (i.e., Greene in view of Thomas as described above with respect to claims 8 and 10) includes a traction projection on the surface of the insert (See Greene, Fig. 4B; projection (458); [0049]), the modified footwear of Greene does not explicitly teach wherein the cushioning insert has an "X" shape, an "O" shape, or a "T" shape.
However, Bright, in a related footwear outsole surface art, is directed to a sole for a footwear having x-shaped structures projecting outward from a ground-facing surface of the outsole (See Bright, Fig. 2; Abstract).  Specifically, Bright teaches wherein the cushioning insert has an "X" shape, an "O" shape, or a "T" shape (See Bright, Fig. 2; x-shaped surface projections; [0008]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the traction projection on the insert of the modified footwear of Greene to instead be x-shaped as disclosed by Bright.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the projection on the insert of the modified footwear of Greene to instead be x-shaped as disclosed by Bright in order to provide a projection shape that further promotes traction and gripping in both longitudinal and lateral directions, especially on icy, wet, oily, and greasy surfaces (See Bright, [0008])
Claim 14, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Thomas as applied to claims 8 and 10 above, and further in view of USPN 4,160,331 to Bell (hereinafter, “Bell”).
Regarding claim 14, the modified footwear of Greene (i.e., Greene in view of Thomas as described above with respect to claims 8 and 10) further teaches a plurality of track receptacle groups (See Greene, Fig. 4A; rows of outsole elements, i.e., groupings of track receptacles).
That said, the modified footwear of Greene does not teach the footwear including a track wall extending from the sole surface of the shoe sole, and wherein the plurality of track receptacles in each corresponding one of the plurality of track receptacle groups is surrounded by the track wall.
However, Bell, in a related footwear with insertable outsole elements art, is directed to a shoe having a slip resistant or gripping surface on the sole that is applied to discrete bands within channels of the sole (See Bell, Fig. 1; Abstract).  The sole surface includes ribs (20, 22) on extending from a surface of the sole (18) to form said channels (24).  More specifically, Bell teaches a footwear including a track wall extending from the sole surface of the shoe sole (See Bell, Figs. 1-3; thickened rib (20) extends from sole (18) and extends around a bottom perimeter thereof; See Bell, Col. 2, lines 51-57) and wherein the plurality of track receptacles in each corresponding one of the plurality of track receptacle groups is surrounded by the track wall (when applied to the modified footwear of Greene, the thickened rib of Bell would extend around the perimeter of the sole and would surround all track receptacle groups).
.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed September 13, 2021, with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant’s general indication that Greene does not teach the limitations of the newly introduced claims, Examiner respectfully disagrees and directs Applicant to the new rejections of the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2010/0139121 to Geer is directed to a footwear having a gel cushioning insert.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732